Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 1 of 9 Page ID #:641




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



HERMAN G.,                                 Case No. CV 19-10849-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

ANDREW M. SAUL,
Commissioner of Social Security,

          Defendant.



                                INTRODUCTION
      Herman G. (“Plaintiff”) filed applications for Disability Insurance
Benefit and Supplemental Security Income on July 25 and July 29, 2016,
alleging disability beginning July 15, 2015. See Dkt. 16, Administrative Record
(“AR”) AR 153-59, 160-70.1 After being denied by initial determination on
December 29, 2016, see AR 88-92, Plaintiff requested and received a hearing



      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.

      Additionally, all citations to the AR are to the record pagination. All
other docket citations are to the CM/ECF pagination.
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 2 of 9 Page ID #:642




before an Administrative Law Judge (“ALJ”) on November 16, 2018, see AR
32-55.
      The ALJ issued an unfavorable decision on December 21, 2018. See AR
12-31. The ALJ followed the five-step sequential evaluation process for
determining whether an individual is disabled. At step one, the ALJ found that
Plaintiff had not engaged in substantial gainful activity since the onset date.
See AR 17. At step two, the ALJ determined that Plaintiff had the severe
impairments of “degenerative disc disease of the cervical spine with
radiculopathy and stenosis, degenerative disc disease of the lumbar spine,
bilateral knee impairments, osteoarthritis, obesity, diabetes mellitus, [and]
hypertension.” Id. At step three, the ALJ determined that Plaintiff did not have
an impairment or combination of impairments that met or medically equaled
one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.
See AR 19.
      Before reaching step four, the ALJ determined that Plaintiff had the
residual functional capacity (“RFC”) to perform light work with some
additional limitations. See AR 20. At step four, the ALJ found that Plaintiff
could not perform any past relevant work. See AR 25. At step five, the ALJ
found that Plaintiff could perform jobs that exist in significant numbers in the
national economy, including mail clerk (DOT 209.687-026), office helper
(DOT 239.567-010), and information clerk (DOT 237.367-018). See AR 26-27.
Accordingly, the ALJ denied benefits. See AR 27.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.
                               LEGAL STANDARD
      A district court will set aside a denial of Social Security benefits “only if
the ALJ’s decision was not supported by substantial evidence in the record as a


                                         2
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 3 of 9 Page ID #:643




whole or if the ALJ applied the wrong legal standard.” Molina v. Astrue, 674
F.3d 1104, 1110 (9th Cir. 2012). “Substantial evidence means more than a
mere scintilla but less than a preponderance; it is such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Andrews
v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
                                   DISCUSSION
      RFC Determination
      Plaintiff argues that the ALJ’s RFC is not supported by substantial
evidence. See Dkt. 21, Joint Stipulation (“JS”) at 4-10. The ALJ assessed
Plaintiff as retaining the RFC to perform light work with some limitations,
including “standing and walking for four hours in an eight-hour workday.” AR
20.
      The RFC “is the most [a claimant] can still do despite [his or her]
limitations.” 20 C.F.R. § 416.945(a)(1). The ALJ must assess a claimant’s RFC
“based on all the relevant medical and other evidence.” Id. § 416.945(a)(3). It
is ultimately an administrative finding reserved to the Commissioner. See id.
§ 416.927(d)(2). A district court must affirm the ALJ’s determination of a
claimant’s RFC if the ALJ applied “the proper legal standard” and “his
decision is supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d
1211, 1217 (9th Cir. 2005).
      Plaintiff raises three arguments in challenging the ALJ’s RFC
determination. First, in a footnote, Plaintiff objects to the ALJ’s assignment of
“great weight” to the opinion of Dr. Vicente Bernabe because he was removed
from the consultative examination panel in March 2017, 21 months before
Plaintiff’s hearing decision. See JS at 5 & n.1. Plaintiff argues that the ALJ
should not have given any weight to Dr. Bernabe’s opinion or the opinion of
Dr. Frederick Cremona, a state agency physician who relied on Dr. Bernabe’s
opinion. See id.


                                        3
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 4 of 9 Page ID #:644




      Dr. Bernabe’s removal, however, resulted solely from his demeanor and
was entirely unrelated to the quality of his medical assessments. See Dkt. 25 at
2-3 (Declaration of Urmila Taylor). Plaintiff does not cite any legal support
that a medical opinion should be stricken on this basis. To the contrary, the
rare situations resulting in remand involved removal that called into question
the substantive accuracy of the physician’s opinion. See, e.g., Walters v.
Colvin, 213 F. Supp. 3d 1223, 1231-32 (N.D. Cal. 2016) (remanding where
consultative examiner’s removal based on low quality of examinations
“raise[d] serious questions about whether his opinions in this case are
substantiated”). Plaintiff does not otherwise offer any specific objections to
Drs. Bernabe’s and Cremona’s medical opinions.
      Second, Plaintiff briefly argues that the ALJ should have arranged for an
updated consultative examination in light of “recent MRIs.” JS at 6. The ALJ
primarily relied on three medical opinions, but also imposed additional
restrictions based on subsequent knee MRIs that revealed some positive
findings. Specifically, the ALJ noted that a June 27, 2018 MRI of Plaintiff’s
right knee revealed an oblique tear of the medial meniscus body and posterior
horn, a sprain of the anterior cruciate ligament, chondromalacia patella, mild
proximal patellar tendinosis, and a small baker’s cyst. See AR 23. The ALJ
also noted that June and September 2018 MRIs of Plaintiff’s left knee revealed
oblique tears of the posterior horn of the medial meniscus and small joint
effusion. See id. Based on these findings, the ALJ further limited Plaintiff to
four hours of standing and walking, occasional postural activities and use of
foot pedals or controls with lower extremities, and no use of ladders, scaffolds,
or ropes. See AR 23-24. Plaintiff faults the ALJ for playing doctor, but it is the
ALJ’s province to determine the RFC, not a physician. See 20 C.F.R.
§ 416.927(d)(2) (“[T]he final responsibility for deciding [a claimant’s RFC] is
reserved to the Commissioner.”); Vertigan v. Halter, 260 F.3d 1044, 1049 (9th


                                         4
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 5 of 9 Page ID #:645




Cir. 2001) (“It is clear that it is the responsibility of the ALJ, not the claimant's
physician, to determine residual functional capacity.”). In any event, Plaintiff
does not detail what other physical limitations follow from the recent MRI
findings besides the limitations already listed in the RFC. The Ninth Circuit
has rejected “any invitation to find that the ALJ failed to account for [a
claimant’s] injuries in some unspecified way.” Valentine v. Comm’r, SSA, 574
F.3d 685, 692 n.2 (9th Cir. 2000).
      Third, Plaintiff argues that the ALJ failed to properly consider his
obesity in determining the RFC. See JS at 6-7. Plaintiff notes that his BMI of
47.22 is considered “extreme,” and that his obesity exacerbated his knee issues
such that the ALJ’s assessment that Plaintiff could be on his feet for four hours
of an eight-hour workday defies common sense. Id.
      In evaluating obesity to determine a claimant’s RFC, the ALJ’s
assessment “must consider an individual’s maximum remaining ability to do
sustained work activities in an ordinary work setting on a regular and
continuing basis.” SSR 02-01p (2002). Here, the ALJ found that Plaintiff’s
obesity was a severe impairment that, along with other considerations,
warranted additional standing and walking limitations, postural limitations,
and a prohibition against ladders, scaffolds, ropes, unprotected heights, and
dangerous machinery. See AR 23-24. The ALJ also found, however, that
Plaintiff’s weight was within the functional limitations described, given that
Plaintiff consistently exhibited normal gait, no edema, normal sensation, and
full strength. See AR 22-24. Based on the record, the ALJ adequately
considered Plaintiff’s obesity in his RFC determination. Plaintiff has not set
forth, and there is no evidence in the record, of any functional limitations as a
result of his obesity that the ALJ failed to consider. See Burch v. Barnhart, 400
F.3d 676, 683-84 (9th Cir. 2005).
      Accordingly, the ALJ did not err in determining Plaintiff’s RFC.


                                          5
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 6 of 9 Page ID #:646




      Subjective Symptom Testimony
      Plaintiff testified that he stopped working in November 2015 due to
“incredible pain” in his back and legs. AR 35. Plaintiff estimated he could lift
eight to ten pounds and walk for approximately twenty to thirty minutes before
needing to sit for twenty to thirty minutes. See AR 37, 39-40. Plaintiff was
prescribed Norco and hydrocodone, which he takes sparingly because he does
not like the effects of the medication. Plaintiff indicated that he was scheduled
for a second left knee surgery to repair a torn meniscus in January 2019 and
planned to have right knee surgery six months later for the same condition.
Plaintiff explained that twenty years prior to the hearing he had a rod placed in
his left leg, which affects his pain.
      Plaintiff testified that he lives in a house with his family. He is able to
drive but does not believe he could drive long distances without resting due to
back and leg spasms. See AR 41. He takes his mother to the store about three
times a week and his father to the market and doctors’ appointments. See AR
41-42. Plaintiff does not do yardwork, housework, or laundry, or cook for
himself. See AR 42, 46-47. He believes he is only able to remain active four to
five hours a day and he must lay down for the rest of the day. To pass time,
Plaintiff stays home and watches television. See AR 47.
      The ALJ must make two findings before finding the claimant’s pain or
symptom testimony not credible. “First, the ALJ must determine whether the
claimant has presented objective medical evidence of an underlying
impairment which could reasonably be expected to produce the pain or other
symptoms alleged.” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(citation omitted). Second, if the claimant has produced that evidence, and
there is no evidence of malingering, “‘the ALJ can reject the claimant’s
testimony about the severity of her symptoms only by offering specific, clear
and convincing reasons for doing so.’” Id. at 1014-15 (quoting Smolen v.


                                         6
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 7 of 9 Page ID #:647




Chater, 80 F.3d 1273, 1281 (9th Cir. 1996)). “General findings are insufficient;
rather, the ALJ must identify what testimony is not credible and what evidence
undermines the claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722
(9th Cir. 1998) (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)). If
the ALJ’s subjective symptom finding is supported by substantial evidence in
the record, the reviewing court “may not engage in second-guessing.” Thomas
v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
      Here, the ALJ discounted Plaintiff’s testimony for a variety of reasons.
First, the ALJ found that although Plaintiff was diagnosed with cervical
radiculopathy, he continued to work. See AR 21. This finding is supported by
substantial evidence. As one example, Plaintiff wrote in an Exertion
Questionnaire that he was unable to carry more than shoes or clothes, and that
he could no longer lift groceries or move the trashcans. See AR 203-05. In
September 2014, however, Plaintiff told his physician that his work involved
lifting heavy weights, “up to 50-80” pounds. AR 326; see also AR 322 (noting
that his work involves “lifting weights”). An ALJ may consider a claimant’s
prior ability to work with an impairment when evaluating the alleged limiting
effect of that impairment. See Gregory v. Bowen, 844 F.2d 664, 666-67 (9th
Cir. 1988); Ruckdashel v. Colvin, 672 F. App’x 745, 746 (9th Cir. 2017)
(upholding ALJ’s credibility determination where claimant “worked full time
with her impairments for several years without issue”).
      Second, the ALJ found that Plaintiff refused to undergo certain
treatment modalities, which suggested that his symptoms were not as
pronounced as he alleged. See AR 21-22. This finding is supported by
substantial evidence. For example, when Plaintiff first complained about
radiating upper back pain, his physician prescribed physical therapy if his
symptoms did not improve. See AR 327-28. However, when Plaintiff returned
two months later alleging a pain level of nine out of ten, he refused physical


                                        7
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 8 of 9 Page ID #:648




therapy and dietary consultation. See AR 322 (“Since pt doesn’t want PT at
this time rest for 2-3 days and continue local heat with meds.”), 327. It is well
settled that “if a claimant complains about disabling pain but fails to seek
treatment, or fails to follow prescribed treatment, for the pain, an ALJ may use
such failure as a basis for finding the complaint unjustified or exaggerated.”
Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (citation omitted).
      Third, the ALJ found that Plaintiff’s testimony was inconsistent with the
objective medical evidence. See AR 21-23. This finding is supported by
substantial evidence. Plaintiff testified, for example, that due to his back issues
he was unable to walk more than twenty to thirty minutes and had trouble
getting dressed. But as the ALJ pointed out, Plaintiff’s physical examinations
routinely showed normal range of motion in the cervical spine. See AR 21
(citing AR 261, 318, 408-09). Plaintiff also consistently demonstrated no joint
swelling and normal gait, muscle strength, muscle tone, sensation, and range
of motion. See AR 326, 394, 557. Additionally, Plaintiff’s orthopedist noted
that his clinical symptoms were “in excess of what is found on the MRI
scans.” AR 420. “Although lack of medical evidence cannot form the sole
basis for discounting pain testimony, it is a factor that the ALJ can consider in
his credibility analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
      Plaintiff does not dispute the ALJ’s findings related to his continued
work activity, decision not to pursue certain treatments, and inconsistency
with the objective medical evidence. Instead, Plaintiff focuses entirely on the
ALJ’s separate finding that Plaintiff was not credible because he received
conservative treatment. See JS at 17-19. Because the ALJ provided at least two
clear and convincing reason to discount Plaintiff’s symptom testimony in
addition to the lack of objective medical evidence, any error in the ALJ’s other
rationale to reject the Plaintiff’s symptom testimony was harmless. See
Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (holding that an


                                         8
Case 2:19-cv-10849-DFM Document 26 Filed 12/02/20 Page 9 of 9 Page ID #:649




error is harmless when it is “inconsequential to the ultimate nondisability
determination”).
                                 CONCLUSION
      The decision is the Social Security Commission is affirmed and this case
is dismissed with prejudice.
      IT IS SO ORDERED.


Date: December 2, 2020                      ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                        9
